Haskell, J.
One question is, whether a guardian may interpose the release of his ward, given after he is of age, as a defense in the probate court, to a citation for the settlement of his account.
Probate procedure, in this State, should be conducted upon the rules of the broadest equity, whenever the provisions of statute do not conflict with that view. Substantial justice should be awarded by methods conducive to economy and dispatch, and without unnecessary circuity of action or prolixity in procedure.
Probate appeals give opportunity for the settlement of issues of fact by a jury, as in actions at law, as well as aiford complete consideration of the cause under the beneficent rules of chancery procedure, elastic enough to meet the varied conditions likely to arise in such matters; so that, from inability to properly deal with the defense here set up, there is no necessity of requiring it to await an action at law on the bond, and compel prolix and perhaps vexatious litigation over the settlement of probate accounts, that in the end may amount to naught. It is much better, in the first instance, to determine the guardian’s liability to account, than, after a long struggle at accounting, to hold it need not have been done at all.
Failure to account when required by statute or by the judge of probate is a breach of a guardian’s bond. Pierce v. Irish, 31 Maine, 254. When such account is offered for settlement or the guardian has been cited to account, the whole matter is within the jurisdiction of the probate court, and must there be dealt with. It is of no consequence whether the rights of the *430parties are determined upon an issue raised on answer to the citation, as in Wade v. Lobdell, 4 Cush. 510, or upon a statement of account filed in pursuance of a decree thereon, requiring an account. In either case, the whole matter is open for the consideration of the judge of probate ; for, if the issue be raised upon the citation, and a settlement with the ward be interposed or his release pleaded, it is pertinent that the court consider the actual condition of the estate as bearing upon the fairness of the settlement or the validity of the release. All such settlements should be subjected to the closest scrutiny, to make sure that the ward has not been overreached or defrauded; so in Wade v. Lobdell, supra, the receipt in full settlement having been allowed as a bar to the citation without requiring the guardian to testify as to its consideration, on appeal, the case was remanded to the probate court with directions to hear evidence touching the validity of the receipt and to require the guardian to testify respecting his "account and the items thereof.” The same doctrine is approved in Wing v. Rowe, 69 Maine, 284.
Lucia Ela, in 1864, was appointed guardian of her four minor children, Margaret, now dead, Walter, Richard, and Alfred the appellant. In 1873, the three oldest children, then of age, settled with their guardian. To Richard was intrusted the family estate, including that belonging to Alfred, the appellant. It was invested in manufacturing business in Cambridge, Massachusetts. The business did not prove remunerative, and came to the hands of a trustee, who transferred it to Alfred in 1879, the next year after he became of age. He managed it until 1882, when, tired of it, he transferred it to his brother Walter, together with his supposed claim against Richard for losing his property, and released his mother from all liability to him as guardian, and received from her the deed of her house in Washington, D. C., of considerable value, which property he still holds under a conformity deed, received by him in 1890, while these proceedings were in progress. The appellant’s release is under seal; when he made it, he was twenty-five years of age, and aware of the financial straits of his family. He had been educated at Harvard, and had studied abroad. Three years’ *431active business must have given him some experience in the realities of life. He has neither inexperience nor ignorance to offer in excuse. He must have well understood the effect and purpose of the release set up in defense. No fraud appears, and for seven years he slept on his rights.
A careful consideration of the whole evidence leads to the irresistible conclusion that the appellant should be held to abide the stipulations of his own deed, solemnly and understandingly made, without fraud or deceit.

Decree of probate court affirmed, but without costs.

Peters, C. J., Walton, Virgin, Emery and Foster, JJ., concurred.